Citation Nr: 1811137	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-15 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for rheumatoid arthritis.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.

5.  Entitlement to an effective date earlier than October 31, 2011, for the grant of a 40 percent rating for chronic low back strain.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law
ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to November 1971, from May 1974 to May 1978, and from April 1980 to June 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2012, August 2013, and September 2014 by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  Although requested in various VA Form 9 substantive appeals, the Veteran's attorney withdrew his request for a Board hearing in April 2017 correspondence.

The Board notes that the Veteran has other claims that have been perfected and certified to the Board, including claims of increased ratings for service-connected neck disability, migraines, and left upper extremity radiculopathy.  However, given his separate request for hearings in those matters, they are not currently ripe for adjudication, and therefore, will not be addressed herein.

The issue of entitlement to service connection for right lower extremity radiculopathy was raised by the record in April 2017 argument.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).   See 38 C.F.R. § 3.155(a) (2017).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The April 2017 argument indicates a desire to apply for service connection for right lower extremity radiculopathy, but does not meet the standards of a complete claim for benefits.  Because the Board does not have jurisdiction over the matter, it is referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action.  38 C.F.R. § 19.9(b). 

The issues of service connection for diverticulitis and increased ratings for PTSD and left lower extremity radiculopathy are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 2007 rating decision denied the Veteran's claim of service connection for rheumatoid arthritis based essentially on a finding that this condition was unrelated to service.  

2.  Evidence received since the August 2007 rating decision tends to show that the Veteran's rheumatoid arthritis may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for rheumatoid arthritis; and raises a reasonable possibility of substantiating this claim (see additional VA and private treatment records, and a March 2014 expert independent medical review report from a board-certified orthopedic surgeon who opined that the rheumatoid arthritis initially manifested during service in the early 1980s).

3.  It is reasonably shown that the Veteran's rheumatoid arthritis had its onset in service or was otherwise caused by his active duty service.

4.  Affording the benefit of the doubt, the Veteran's service-connected back disability warrants a 40 percent disability rating, effective May 9, 2011.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for rheumatoid arthritis may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).   

2.  On de novo review, service connection for rheumatoid arthritis is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for an effective date of May 9, 2011, but no sooner, for the assignment of a 40 percent rating for service-connected back disability are met.  38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service Connection Generally

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that his rheumatoid arthritis was incurred in, or caused by, his service.  His STRs include reports of swelling and pain to the Veteran's joints.  See generally May 1981, October 1984, April 1985, and August 1996 STRs.  

In a March 2014 private report, a board-certified orthopedic surgeon reviewed the Veteran's entire record and noted that rheumatoid arthritis was not considered as a diagnosis until February 2007.  However, the Veteran's "history of migratory, transitory, multiple joint involvement in the absence of trauma more likely than not would have been correctly diagnosed had the [V]eteran seen the appropriate medical specialists in the 80s or 90s while he was on active duty."  He thus concluded that it is at least as likely as not that the Veteran's combined autoimmune diseases initially manifested in the early 1980s while he was on active duty in the military.

On longitudinal review of the record, the Board finds that the evidence supports the Veteran's claim.  The Board finds it significant that a board-certified orthopedic surgeon opined that the Veteran's rheumatoid arthritis began during his service.  Further, the Board finds the Veteran competent to report that his symptoms started in service and continued since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The record provides no basis for rejecting his accounts as not credible.  Moreover, the Veteran's symptoms are reportedly the same during active service as they were at the time of his diagnosis.  Therefore, the Board finds that the evidence reasonably shows that the Veteran's rheumatoid arthritis had its onset in service and has continued since that time; accordingly, service connection for such is warranted.

Earlier Effective Date for Service-Connected Back Disability

The Veteran claims that he is entitled to an effective date earlier than October 31, 2011, for the grant of a 40 percent rating for his service-connected back disability.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC12-98(1998). 

The Veteran filed his increased rating claim on October 31, 2011.  Twenty-one days later, range of motion testing during a November 2011 VA back examination showed that the Veteran was entitled to a 40 percent rating for his service-connected back disability.  An August 2013 rating decision increased the Veteran's rating to 40 percent, effective October 31, 2011.

The Board has reviewed the Veteran's record and notes that he complained of increased lower back pain during May 9, 2011, VA treatment and rated his pain as eight out of 10.  In his increased rating claim filed five months later, he reported worsening symptoms, which triggered VA's duty to obtain a current VA examination to assess the severity of his back disability (and led to the 40 percent rating).  Therefore, and granting the benefit of the doubt, the Board is persuaded that the worsening symptoms the Veteran complained about during May 9, 2011, VA treatment marks the date that it is "factually ascertainable" that the Veteran's service-connected back disability warranted a 40 percent disability rating.


ORDER

The appeal seeking to reopen a claim of service connection for rheumatoid arthritis is granted.

Service connection for rheumatoid arthritis is granted.

Entitlement to an effective date of May 9, 2011, but no sooner, for the assignment of a 40 percent rating for service-connected back disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board notes that a number of new records have been associated with the Veteran's claims file following the April 2014 and October 2015 statements of the case (SOCs). These records include VA treatment records and VA examinations, including with information about left lower extremity radiculopathy (e.g., an August 2016 VA back examination report).  This evidence has not been considered by the AOJ in the first instance (i.e., a Supplemental SOC), and the Veteran has not submitted a waiver concerning such evidence.  As such, the Board finds it has no choice but to remand this appeal in order that all relevant evidence added to the claims file without a waiver may be considered by the AOJ in the first instance.



PTSD

The most recent VA examination to evaluate the severity of the Veteran's service-connected posttraumatic stress disorder (PTSD) was in November 2011, more than six years ago.  According to June 2012 and December 2013 VA treatment records, the Veteran reported an increase in depressive thoughts and in anger.  Additionally, January 2017 statements from the Veteran and his wife report increases in the severity of symptoms.  VA treatment records in February 2017 also note that the Veteran received emergency treatment twice for panic attacks.  Accordingly, a contemporaneous examination to ascertain the current severity of his PTSD is necessary.

Diverticulitis

The Board finds the September 2014 VA medical opinion obtained in this matter to be inadequate.  Specifically, while the VA examiner opined that the Veteran's diverticulitis is not caused by his service-connected back disability (or medications taken to treat such disability), the Board finds that the examiner has not adequately addressed whether the Veteran's diverticulitis is aggravated by his service-connected back disability (or medications taken to treat such disability).  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).   Accordingly, another (adequate) opinion regarding the likely cause of the Veteran's diverticulitis is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment he received for the remaining disabilities on appeal and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for such disabilities (i.e., update to the present records of his VA treatment for such disabilities).

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to assess the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should note all psychiatric symptoms, their frequency, their severity, and their impact on social and occupational functioning.  

(a) Please describe the presence or absence of each symptom listed in the criteria for ratings above 30 percent (and also note any symptoms of similar gravity found that are not listed, to include the degree of severity of each and impact on function). 

(b) Please also specifically comment on the overall impact the service-connected PTSD has on occupational and daily activity functioning.

A detailed explanation (rationale) is requested for all opinions provided, and the examiner should comment as necessary on the March 2014 and February 2016 private opinions provided in support of the Veteran's claim.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4.  The AOJ should also arrange for the record to be forwarded to the September 2014 VA opinion provider for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.] Based on a review of the complete record, the consulting provider should respond to the following:

(a)  Regarding the Veteran's diverticulitis, is it at least as likely as not (a 50 percent or better probability) that such disability was causally related to the Veteran's military service?

(b) If not, is it at least as likely as not (a 50 percent or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by either the Veteran's service-connected back disability or the medications used to treat such back disability?  If not, please identify the most likely cause.  

If aggravation is found, the opinion provider should indicate, to the extent possible, the approximate baseline level of disability before the onset of aggravation.

A detailed and complete explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  

5.  The AOJ should then review the record, arrange for any further development deemed necessary (to include additional VA examinations), and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


